 


114 HR 2211 IH: ROAD Act of 2015
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2211 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2015 
Mr. Butterfield (for himself, Mr. Jones, Mr. Meadows, Mr. Holding, Mr. Price of North Carolina, Ms. Adams, Mr. Rigell, Mr. Forbes, Mr. Scott of Virginia, Mrs. Ellmers of North Carolina, Mr. Rouzer, Mr. McHenry, Mr. Wittman, Mr. Walker, and Mr. Pittenger) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Intermodal Surface Transportation Efficiency Act of 1991 with respect to high priority corridors on the National Highway System, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Route to Opportunity And Development Act of 2015 or the ROAD Act of 2015. 2.High priority corridors on National Highway System (a)In generalSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended by striking paragraph (13) and inserting the following:

(13)Raleigh-Norfolk Corridor from Raleigh, North Carolina, through Rocky Mount, Williamston, and Elizabeth City, North Carolina, to Norfolk, Virginia.. (b)Inclusion of certain route segments on interstate systemSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended by inserting subsection (c)(13), after subsection (c)(9),. 
 
